Francis E. Sweeney, Sr., J.
In this case, we are asked to draw a clear distinction between accident investigation, which involves the collection and recording of information, and accident reconstruction, which involves use of scientific methodology to draw inferences from the investigative data. We decline the invitation to offer hard and fast rules pertaining to this issue. Instead, we confine our discussion to the particular facts at hand. In so doing, we simply find that the police officer testifying here went beyond his scope of expertise. Thus, we determine the trial court abused its discretion in permitting Deputy Hawkins to testify as to which party was at fault. Accordingly, we reverse and remand for a new trial.
The rule governing the admission of expert testimony is former Evid.R. 702. This rule provided:
*221“If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion or otherwise.” (Emphasis added.)
While this rule permits expert testimony, a threshold determination must first be made under Evid.R. 104(A) concerning the qualifications of the witness to testify.
To qualify as an expert, the witness need not be the best witness on the subject. Alexander v. Mt. Carmel Med. Ctr. (1978), 56 Ohio St.2d 155, 159, 10 O.O.3d 332, 334, 383 N.E.2d 564, 566. The expert must demonstrate some knowledge on the particular subject superior to that possessed by an' ordinary juror. State Auto Mut. Ins. Co. v. Chrysler Corp. (1973), 36 Ohio St.2d 151, 160, 65 O.O.2d 374, 379, 304 N.E.2d 891, 897. A ruling concerning the admission of expert testimony is within the broad discretion of the trial court and will not be disturbed absent an abuse of discretion. Alexander, supra, 56 Ohio St.2d at 157, 10 O.O.3d at 333, 383 N.E.2d at 565.
Appellant has no dispute with Hawkins’ qualifications to collect data at the accident scene or his ability to testify as to his observations. What appellant urges as error, however, is the admission of Hawkins’ opinion as to how the accident occurred. Upon the particular facts in this case, we agree that Hawkins was not qualified to give an opinion on causation.
Here, Deputy Hawkins testified that his highest level of formal education was the twelfth grade. Some time after high school, he attended the police academy for vocational training. There, he spent approximately two weeks on accident investigation.
Hawkins testified he was unfamiliar with the theory of conservation of momentum and consequently did not know how it might affect the post-impact course of motor vehicles involved in a crash. Nor did he know the formula for calculating the speed of motor vehicles, either before or after impact, or what effect speed would have upon the post-impact course of vehicles.
Hawkins testified that there is a difference between investigating an accident, and reconstructing one. He frankly admitted that he was not an accident reconstructionist; that he never had the opportunity to work with an accident reconstructionist; and further, that he had never conducted an accident reconstruction.
Thus, based upon these facts, we conclude the trial court abused its discretion. Because Deputy Hawkins did not possess the necessary knowledge or expertise, his opinion that appellant caused the collision was inadmissible. Accordingly, we *222reverse the judgment of the appellate court, and remand the cause for a new trial.

Judgment reversed and cause remanded.

Douglas, Resnick and Pfeifer, JJ., concur.
Moyer, C.J., A.W. Sweeney and Wright, JJ., dissent.